DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicants’ amendments and reply dated 2/3/22 are acknowledged. Any rejection or objection not addressed below is withdrawn based on the amendments.
Previously, Group 4 and the species of claim 19 part a (interpreted to be SEQ ID NO: 34) were elected.
The elected species is rejected under double patenting as set forth below. Due to the amendment to claim 19 an updated search was conducted and claims rejected as set forth below.
Since applicant elected SEQ ID NO: 34, claims 21 and 24 are drawn to non-elected species (as recognized by applicant in the reply). Further, the elected species does not comprise a moiety as in claim 26 and claim 40 requires an additional peptide so such claims are drawn to non-elected species.
Claims 1, 5-6, 10, 12, 29, 31-32, 35-36 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/21.
Claims 21, 24, 26 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/21.
Claims 2-4, 7-9, 11, 13-18, 23, 25, 27, 30, 33-34, 37 and 39 have been canceled.


Priority
This application is a 371 of PCT/CA2018/050414 04/04/2018 which claims benefit of 62/481,215 04/04/2017.

Claim Rejections - 35 USC § 112
	The rejection below is a new rejection necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The word ‘or’ has been deleted from the last line of claim 22. It is unclear if claim 22 requires a peptide that comprises each of the sequences recited in claim 22 or only one of the sequences of claim 22. Without the word ‘or’ or the word ‘and’ between the last 2 sequences the claim scope is unclear.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides/compositions which correspond to products of nature (fragments of and/or the actual full length proteins). This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to peptides/compositions. Thus the answer to step 1 is yes. 
NCBI BLAST sequence arvrrlt (retrieved from https://blast.ncbi.nlm.nih.gov/Blast.cgi on 2/23/22, 27 pages) shows that the sequence ARVRRLT is a sequence that is found in numerous natural proteins (see pages 5-27). ARVRRLT is a least 7 contiguous amino acids (see claim 19i) of SEQ ID NO: 24 (see claim 19a, the last 7 residues of SEQ ID NO: 24). In relation to prong one of step 2a of the guidance the answer is yes because the peptides correspond to domains of natural occurring proteins (i.e. products of nature which are a natural phenomenon). 

The instant claims recite sequences which are fragments of known proteins and claim 19 states that the peptide has a maximum length. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that the peptides of the instant claims correspond to fragments (the protein with severed bonds). 
In relation to step 2b, claim 28 recites a composition. The composition of claim 28 can correspond to the peptide in water which itself is naturally occurring. The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”).
Further, there is no evidence of any markedly different characteristic. There is no indication that mixing of the peptide and an excipient (such as water) changes the structure, function or other properties of the peptide or the water. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an 

Response to Arguments - 101
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive with respect to the rejection above. Since claim 23 has been canceled the previous rejection of claim 23 is withdrawn. 
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue that peptides are different in length, the Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that the peptides of the instant claims correspond to fragments (the protein with severed bonds). 

Claim Rejections - 35 USC § 102
This 102 rejection is a new rejection necessitated by amendment.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odaert et al. (‘Nonnative capping structure initiates helix folding in an annexin I fragment A H NMR conformational study’ Biochemistry v34 1995 pages 12820-12829; ‘Odaert’).
	Odaert teach the 21 residue peptide PAQFDADELRAAMKGLGTDED (abstract). Odaert teach that the peptide was synthesized and placed in a buffer (sections ‘Peptide synthesis’ and ‘NMR experiments’ on page 12821).
	In relation to the peptide structure of claim 19, residues 4-10 of the peptide of Odaert are FDADELR. Such residues are 7 residues that correspond to positions 5-11 of instant SEQ ID NO:24 (claim 19a). Claim 19 recites ‘peptide comprising’ so the peptide can comprise additional residues. The peptide of Odaert is 21 amino acids in length and thus meets the length limitations.
	In relation to the composition of claim 28, Odaert teach that the peptide was synthesized and placed in a buffer (sections ‘Peptide synthesis’ and ‘NMR experiments’ on page 12821).

Double Patenting
Claims were previously rejected under double patenting based on the application cited below. Since the claims have been amended the rejection is updated to correspond to the instant claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 19-20, 22 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 8, 10, 12-14, 16-17, 19-22, 26, 28-29, 31-33 of copending Application No. 17/044,602 (‘602’) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	602 recites a composition comprising SEQ ID NO:2 (claim 26).
	In relation to the peptide structure of claims 19, 20 and 22, SEQ ID NO:2 of 602 is the same as SEQ ID NO:2 as in instant claim 22 and such sequence comprises SEQ ID NO:34 of claim 20 and SEQ ID NO: 24 of claim 19.
	In relation to the composition of claim 28, 602 recites compositions (claim 26).

Response to Arguments – Double Patenting
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive with respect to the rejection set forth above. Since claim 23 has been canceled the previous rejection of claim 23 is withdrawn. 
Although applicants argue about holding in abeyance, the rejection is maintained. Nothing has been done to overcome the rejection as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658